Citation Nr: 0904199	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-35 956	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD) as secondary to service-connected restrictive 
lung disease.

2.  Entitlement to service connection for left upper 
extremity neuropathy as due to Agent Orange (AO) exposure.

3.  Entitlement to service connection for bilateral lower 
extremity neuropathy as due to AO exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1971.  
He served in Vietnam from March 1969 to March 1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2004 rating action that denied service 
connection for CAD as secondary to service-connected 
restrictive lung disease, and a November 2005 rating action 
that denied service connection for left upper extremity and 
bilateral lower extremity neuropathy as due to AO exposure.

By decision of September 2008, the Board remanded this case 
to the RO for further development of the evidence.

In November 2008, the veteran testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge at the RO.

The Board's decision on the issue of secondary service 
connection for CAD is set forth below.  For the reasons 
expressed below, the issues of service connection for left 
upper extremity and bilateral lower extremity neuropathy as 
due to AO exposure are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The VA 
will notify the veteran when further action on his part is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for secondary service connection for CAD 
on appeal has been accomplished.

2.  The competent medical evidence establishes no nexus 
between the CAD first manifested many years post service and 
the veteran's service-connected restrictive lung disease.


CONCLUSION OF LAW

The criteria for secondary service connection for CAD are not 
met.  38 U.S.C.A.   §§ 5103, 5103A. 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for secondary 
service connection for CAD on appeal has been accomplished.

An August 2004 pre-rating RO letter informed the veteran and 
his then-representative of the VA's responsibilities to 
notify and assist him in his claim, and what was needed to 
establish entitlement to secondary service connection.  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that the August 2004 letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the August 
2004 document fully meeting the VCAA's notice requirements 
was furnished to the veteran before the October 2004 rating 
action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and he was furnished notice pertaining to the 
effective date information in a November 2006 RO letter, thus 
meeting the notice requirements of Dingess/
Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining all available 
service and post-service VA and private medical records up to 
2007.  The veteran was afforded a comprehensive VA 
examination in August 2004.  A transcript of his November 
2008 Board hearing testimony has been associated with the 
claims folder and considered in adjudicating this claim. 
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In March and November 2006 statements, the veteran stated 
that he had no other  information or evidence to submit in 
connection with his claim.  The record also presents no basis 
for further development to create any additional evidence to 
be considered in connection with the matter currently under 
consideration.     
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
secondary service connection for CAD on appeal, without 
directing or accomplishing any additional notification and/or 
development action.  

II.	Analysis

Under the applicable criteria, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  See also Harder v Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected one.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran contends that he currently suffers from CAD that 
is proximately due to or the result of his service-connected 
restrictive lung disease, and he gave testimony to that 
effect at the November 2008 Board hearing.

A review of the service medical records is completely 
negative for findings or diagnoses of any cardiovascular 
disease.  The heart and vascular system were normal on 
February 1971 separation examination.  

Post service, the veteran's cardiovascular system was normal 
on December 1974 VA examination.  In July 1994, the veteran 
was hospitalized at the Madisonville, Kentucky Regional 
Medical Center with complaints of chest pain, but after 
examinations and coronary arteriograms revealed no 
significant abnormalities, the discharge diagnoses included 
non-cardiac chest pain.   

The first evidence of CAD was that diagnosed status post 
angioplasty at the Jennie Stuart Medical Center in December 
1994, over 23 years following separation from service, but 
there was no medical opinion linking it to the veteran's 
service-connected lung disease.  June 1996 VA X-rays revealed 
calcifications within the thoracic aorta, and the diagnoses 
included CAD status post angioplasty, but again there was no 
medical opinion linking it to the veteran's service-connected 
lung disease.  No CAD was implicated in the restrictive lung 
disease diagnosed to be related to the veteran's military 
service on December 2003 VA examination.

In August 2004, a VA examination was conducted for the 
purpose of determining whether the veteran had cardiovascular 
disease that was secondary to his service-connected 
restrictive lung disease.  After a thorough review of the 
veteran's cardiovascular and respiratory medical history, and 
current examination of the veteran, the physician diagnosed 
history of granulomatous disease, intermittent shortness of 
breath with restrictive lung disease of unknown etiology, 
history of benign pulmonary nodule, and CAD.  The doctor 
opined that the CAD was not caused or aggravated by the 
restrictive lung and/or granulomatous disease, based on the 
rationale that restrictive lung and granulomatous disease are 
not risk factors for the development of CAD.

Having reviewed the complete record, the Board finds that the 
most probative evidence reveals that the veteran's CAD was 
first manifested many years post service, and that there is 
no relationship between that cardiovascular disease and the 
service-connected lung disease.  In reaching this conclusion, 
the Board accords great probative value to the August 2004 VA 
physician's finding that the veteran's CAD was not caused or 
aggravated by his restrictive lung and/or granulomatous 
disease, based on the rationale that restrictive lung and 
granulomatous disease are not risk factors for the 
development of CAD.  That opinion was arrived at after a 
comprehensive review of the veteran's cardiovascular and 
respiratory medical history, and a thorough current 
examination of the veteran.  Thus, the Board finds the 2004 
VA examiner's findings, observations, and conclusion to be 
dispositive of the question of secondary service connection 
for CAD, and that this medical opinion militates against the 
claim.  The veteran has submitted no medical opinion to the 
contrary.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on a physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).    

With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own cardiovascular and 
respiratory symptoms.  However, medical questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  Thus, a layman such as the veteran, without the 
appropriate medical training or expertise, is not competent 
to render a persuasive opinion on a medical matter such as 
the relationship between his current CAD and his service-
connected lung disease.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997)  (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, his assertions 
in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim 
for secondary service connection for CAD must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for CAD as secondary to service-connected 
restrictive lung disease is denied.


REMAND

With respect to the issues of service connection for left 
upper extremity and bilateral lower extremity neuropathy as 
due to AO exposure, the Board finds that all notification and 
development action needed to render a fair decision on these 
claims on appeal has not been accomplished.  

The veteran contends that he currently suffers from left 
upper extremity and bilateral lower extremity neuropathy due 
to AO exposure in Vietnam in service.

The service medical records are negative for findings or 
diagnoses of any neuropathy.  Neurological examination was 
normal on September 1971 separation examination.

Post service, neurological examination was normal on December 
1974 VA examination.  

The veteran complained of low back pain and episodes of 
weakness in the legs on May 1993 examination by C. C., M.D.  
Examination showed negative straight leg raising, good lower 
extremity strength, and normal deep tendon reflexes 
symmetrically.  Lumbosacral spine X-rays revealed some 
degenerative changes.

May 1993 examination by S. P., M.D., showed negative straight 
leg raising and normal toe and heel walking.  There was no 
weakness of foot dorsiflexion or plantar flexion, or of the 
quadriceps or hamstrings.  Knee and ankle jerks were each 1+, 
and there was no sensory deficit or other neurological 
deficits.  The impression was chronic back problems from 
degenerative lumbar disc disease.  

Neurological examinations were normal during July 1994 
hospitalization at the Madisonville, Kentucky Regional 
Medical Center and December 1994 hospitalization at the 
Jennie Stuart Medical Center.  

In June 1995, the veteran was seen by Dr. C. C. with 
complaints of hand and wrist swelling, numbness in the 
fingers, and pain in the wrists and hands that radiated up 
the arms.  The impression was pain/paresthesias of the upper 
extremities, rule-out carpal tunnel syndrome (CTS).  In 
August, the veteran complained of numbness down the medial 
aspect of both legs.  Examination showed diminished deep 
tendon reflexes in the lower extremities.  

On June 1996 VA AO neurological examination, upper and lower 
extremity strength and sensation were intact, and reflexes 
were 2+ and equal bilaterally.    

July 1999 VA electromyographic (EMG) studies were normal, 
with no evidence of a sensory motor polyneuropathy in the 
legs or arms, and no evidence of CTS.

April 2002 VA EMG studies revealed no evidence of generalized 
sensory motor polyneuropathy.

After October 2002 VA outpatient neurological examination, 
the impression was sensory deficits consistent with a diffuse 
lower extremity polyneuropathy of unspecific etiology.

In January 2003, a VA physician stated that he saw no clear 
etiology of the veteran's wrist pain, as it was atypical for 
CTS.  In January 2004, the impression was wrist pain 
secondary to neuropathy.  In January 2005, the impressions 
were bilateral carpal osteoarthritis and sensory neuropathy 
of the hands and feet.

In May 2005, a VA nurse practitioner stated that the veteran 
had peripheral neuropathy of the upper and lower extremities.  
He opined that the upper extremity neuropathy could be 
partially explained by CTS, and noted that the veteran had 
had an extensive work-up of the neuropathy without finding 
the treatable cause.  Noting that the veteran was a Vietnam 
veteran who had been exposed to AO, he opined that it was 
possible that AO exposure may have had an impact on the 
development of the peripheral neuropathy.

The impressions on January 2006 VA outpatient rheumatology 
examination were bilateral CTS, mild carpal osteoarthritis, 
and peripheral neuropathy.  In March 2006, the veteran 
complained of low back pain and intermittent numbness and 
tingling in the lower extremities.  April 2006 VA magnetic 
resonance imaging of the lumbar spine resulted in an 
impression of moderate-size midline disc protrusion at L4-5 
causing moderate compression on the thecal sac.

In this case, the medical evidence of record contains an 
equivocal medical opinion by a VA nurse practitioner as to 
the relationship between the veteran's presumed exposure to 
AO in service in Vietnam and his current upper and lower 
extremity neuropathy.  Under the circumstances, the Board 
finds that the RO should arrange for the veteran to undergo a 
comprehensive VA neurological examination by a physician to 
obtain information needed to equitably adjudicate the service 
connection claims remaining on appeal.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of the notice of the date and time 
of the examination sent to him by the pertinent VA medical 
facility. 
  
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA neurological examination 
by a physician.  The entire claims folder 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
including EMG studies, and all clinical 
findings pertaining to the lower 
extremities and the left upper extremity 
should be reported in detail and 
correlated to a specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any currently-diagnosed 
lower extremity or left upper extremity 
neuropathy had its onset in service or is 
related to presumed AO exposure therein.  
In arriving at this opinion, the examiner 
should review and address the May 2005 
statement of the VA nurse practitioner.  

The doctor should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report for the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.           
 
5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
him the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


